Citation Nr: 1505900	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  12-35 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and primary insomnia.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In light of the medical evidence of record, the Board has broadened the Veteran's claim filed as for service connection for PTSD more broadly as for an acquired psychiatric disorder, to include PTSD and primary insomnia.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In August 2014, the Veteran testified before the undersigned Veterans Law Judge at a videoconference Board hearing at the RO in Huntington, West Virginia.  A transcript of the proceeding has been associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic records maintained in Virtual VA and VBMS to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has PTSD due to his service in Vietnam.  As noted above, the Board has recharacterized the claim more broadly in light of medical evidence of record showing diagnosed primary insomnia.

The Veteran asserts that between June 1968 and November 1968, he was on temporary duty (TDY) in Bien Hoa, Vietnam as part of the 602d Special Operations Squadron, and that his unit came under rocket and mortar fire, he feared for his life, and they would run into their bunkers during enemy attacks.  See Stressor Statement, January 2012.  He also testified at the Board hearing that sometime between November 1968 and March 1969, his buddy (he does not remember his name) died in an accidental plane crash as a stowaway in a flight in which the Veteran had intended to accompany him as a stowaway.

As an initial matter, the Board acknowledges that the Veteran's service personnel records do not include any record of his alleged TDY in Vietnam.  They do, however, include an Airman Performance Report for the period from June 1968 to November 1968, which reflects that the Veteran "worked under actual combat conditions, at night and under adverse weather conditions" during that particular period with the 602d Special Operations Squadron.

The Board notes that under 38 C.F.R. § 3.304(f)(3) (as amended, effective July 13, 2010), corroboration of a PTSD is no longer required if it relates to "fear of hostile military or terrorist activity," if it is consistent with the places, types, and circumstances of a veteran's service, and if a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.  For purposes of amended 38 C.F.R. § 3.304(f)(3), "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from incoming artillery, rocket, mortar, or small arms fire, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In light of the above noted personnel record showing the Veteran was in fact in combat conditions from June 1968 to November 1968, the Board finds his claimed stressor to be consistent with the places, types, and circumstances of his service.

With regard to whether the Veteran has diagnosed PTSD, his recent VA treatment records reflect treatment for diagnosed insomnia, but no diagnosis of PTSD is shown.

A January 2012 VA examination report reflects that the VA examiner opined that the Veteran has primary insomnia that is not related to his active service, reasoning there was no continuum of treatment shown and also the Veteran's description of his insomnia.  The examiner further opined that the diagnostic criteria for PTSD were not met, and he noted in his report that none of the Criterion B (persistent re-experiencing of the traumatic event) and Criterion C (persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness) were met.

Subsequently, the Veteran's treatment records from the Vet Center were associated with the claims file, which reflect that PTSD was diagnosed.  Also, the Veteran submitted a statement from his wife (since 1982) regarding the Veteran's symptomatology, including that the Veteran prefers to be alone, and that on one occasion when an iron fell off the ironing board he said "get down, hide."  

The Board notes that the VA examiner's opinion regarding the etiology of the Veteran's insomnia was not adequate because the examiner, on the one hand, noted that the Veteran had difficulty sleeping due in part to ruminating over war experiences, but then the examiner opined that the Veteran's insomnia was not related to his service without providing any further rationale regarding the ruminations.  The examiner also noted that the Veteran had no continuum of treatment for insomnia since service; in that regard, the Board emphasizes that continuity of symptomatology is not required for an award of service connection, albeit a lack of complaint or treatment for many years after service may certainly be a factor to consider.

In light of the fact that the evidence shows that the Veteran served in combat situations, the newly associated Vet Center records showing diagnosed PTSD, and in light of the above discussed inadequacies with the VA examiner's rationale regarding whether the Veteran's primary insomnia is related to his service and regarding whether his symptoms of anxiety and depression constitute mental disorders, the Board finds that this matter should be remanded for a new VA examination.  On remand, the VA examiner should clarify, after a review of all the evidence, whether the Veteran has PTSD or primary insomnia that is related to his active service, and if his primary insomnia is not found to be related to his active service.  The examiner should also clarify whether the Veteran has an anxiety or depressive disorder in light of his symptoms of such noted by the January 2012 VA examiner.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all of the Veteran's VA treatment records dated since February 2012.

2.  After the above development has been completed, schedule the Veteran for a VA psychiatric examination.  Ask the examiner to identify all psychiatric disorders.  The claims folder should be made available to the examiner for review in conjunction with the examination, and the examiner should specifically indicate that it has been reviewed.  Also, the examiner should be asked to elicit a complete history from the Veteran.  All opinions must be supported by a detailed rationale.

If PTSD is diagnosed, the examiner should indicate whether such is "at least as likely as not" (a 50 percent or greater probability) related to an in-stressor(s), to include whether such is related to the fear of hostile military or terrorist activity.  If PTSD is not diagnosed, the examiner should explain why the diagnosis was not made.  

As to any other psychiatric disorders identified on examination, as well as the primary insomnia, ask the examiner to please provide an opinion as to whether it is "at least as likely as not" (a 50 percent or greater probability) that each disorder identified had its onset during the Veteran's service or is otherwise related to his active service, including but not limited to the Veteran's work "under actual combat conditions" during service.  See Airman Performance Report covering the period from June 1968 to November 1968.

Regarding primary insomnia, the examiner's attention is directed to the ruminations of war the Veteran reported on examination in January 2012.

The VA examiner is also asked to address whether the Veteran meets the criteria for an anxiety or depressive disorder in light of the symptoms noted on examination in January 2012.  

The VA examiner's attention is directed to the Veteran's Vet Center records reflecting diagnosed PTSD, and the statement from his wife, that were associated with the claims file after the January 2012 VA examination was performed.

3.  Then, readjudicate the Veteran's claim.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

